Case 3:19-cv-02074-G-BK Document 295 Filed 07/21/21                            Page 1 of 2 PageID 14035




                                                                                            BRIAN E. MASON
                                                                                                        Partner
                                                                                                 (214) 981-9929
                                                                                       mason.brian@dorsey.com


                                                  July 21, 2021


Via email
Magistrate Judge Renee Toliver
United States District Court
Northern District of Texas
1100 Commerce Street, Room 1611
Dallas, Texas 75242

           Re:     National Rifle Association of America (“NRA”) v. Ackerman McQueen, Inc.
                   (“AMc”), et al., No. 3:19-cv-02074 (N.D. Tex.)

Dear Judge Toliver,

        I am writing with regard to certain outstanding discovery matters in the above-referenced
action to request guidance in advance of the upcoming discovery deadline.

       As you may recall, the NRA and AMc each filed respective motions to compel (ECF 47
and ECF 54) in early 2020. Following these motions, Judge Fish entered a Standing Order of
Reference (ECF 60) referring all discovery matters in this action to Your Honor for determination.

        On September 23, 2020, based on the passage of time and the disposal of certain issues in
Judge Fish’s ruling on AMc’s Motion to Dismiss (ECF165), Your Honor denied the parties’
respective motions to compel without prejudice (ECF 169). Thereafter, the parties conferred on
the disputed items and filed a Joint Status Report seeking relief on the remaining issues that could
not be mutually resolved (ECF 180).

        On January 15, 2021, the NRA filed a Voluntary Petition for Bankruptcy in the United
States Bankruptcy Court for the Northern District of Texas 1 and a Suggestion of Bankruptcy in
this matter (ECF 193). Pursuant to the automatic stay provision under Section 362 of the
Bankruptcy Code, Judge Fish issued an Order (ECF 200) administratively closing the claims
against the NRA pending the resolution of the NRA Bankruptcy.

      On May 11, 2021, the NRA Bankruptcy was dismissed after Judge Hale determined the
bankruptcy was not filed in good faith (NRA Bankruptcy ECF 740). Based on this dismissal, AMc
immediately filed a Motion for Relief from Stay Order (ECF 232), which Judge Fish granted
(ECF 233), thereby reopening all claims in the instant action.


1
    In re National Rifle Association, No. 21-30085-hdh11 (Bankr. N.D. Tex. Jan. 15, 2015) (“NRA Bankruptcy”).
Case 3:19-cv-02074-G-BK Document 295 Filed 07/21/21                Page 2 of 2 PageID 14036



        Prior to the NRA Bankruptcy, trial in this matter was scheduled for September 7, 2021.
The NRA requested a six-month trial continuance, which Judge Fish only partially granted by
resetting the trial date to October 4, 2021 (ECF 236). As part of this Order, the Court set the
deadline for the completion of all discovery as August 6, 2021.

        The parties are in the process of completing various fact witness and expert discovery
before the August 6, 2021 discovery deadline, and the issues set forth in the pending Joint Status
Report will impact that discovery. As a result, AMc respectfully requests guidance from Your
Honor with respect to the items it seeks to compel in the Joint Status Report, which remain
outstanding and have not been otherwise resolved by the parties. AMc would be happy to
participate in a hearing on these issues if the Court deemed one appropriate or helpful.

                                             Sincerely,
                                             DORSEY & WHITNEY LLP

                                             /s/ Brian E. Mason

                                             Brian E. Mason
                                             Partner

cc:    All counsel of record




                                                2
